Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks to Pre-Interview communications, filed October 21, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  
Applicant argues that the previously cited prior art fail to teach “configure, via communications with a base station serving the UE, a group identifier for PUCCH resources within a group of PUCCH resource.”

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is an Examiner’s statement of reasons for allowance:   The prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to claim 1, 11 and 17, configure, via communications with a base station serving the UE, a group identifier for PUCCH resources within a group of PUCCH resource.
The dependent claims depend on the independent claims, therefore, the
dependent claims are allowed as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
December 28, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467